December 18, 2009 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE Principal Variable Contracts Funds, Inc. Post Effective Amendment No. 73 to Registration Statement on Form N-1A File No. 02-35570 I am Assistant Counsel for the above-referenced Registrant, and have reviewed the attached post-effective amendment which is being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Sincerely /s/ Adam U. Shaikh Adam U. Shaikh Assistant Counsel AUS/ka Attachments
